Exhibit 10.3

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”) is made
effective as of April 22, 2014, by and between CYPRESS PROPERTIES I, LLC, a
South Carolina limited liability company, CYPRESS PROPERTIES II, LLC, a South
Carolina limited liability company and M & T ENTERPRISES, INC., a South Carolina
corporation (collectively, and joint and severally, (“Seller”) and WHEELER
INTERESTS, LLC, a Virginia limited liability company (“Purchaser”).

RECITALS:

Whereas, Seller and Purchaser previously entered into that certain Purchase and
Sale Agreement, dated March 19, 2014, (the “Agreement”) for the sale of the
Property as defined in the Agreement, including, without limitation, certain
real property and improvements located in Boiling Springs, South Carolina;

WHEREAS, Purchaser and Seller desire to amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt of which is hereby acknowledged, Purchaser
and Seller hereby undertake and agree as follows:

1. Defined Terms. Terms defined in the Agreement shall have the same meanings in
this First Amendment unless specifically codified herein.

2. Inspection Period. Purchaser and Seller agree that the definition of
Inspection Period, as defined in Section 1.7 of the Agreement is deleted and the
following is substituted:

1.7 Inspection Period. The period commencing on the Delivery Date (but in no
event commencing before the Effective Date), and concluding at 11:59 p.m.
eastern time 65 days after the Delivery Date.

3. Execution by Facsimile/Counterparts. Execution of this instrument may be
evidenced by facsimile signature which shall be deemed an original for all
purposes. To facilitate execution, this First Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement.

4. Agreement Remains in Effect. Subject to the specific amendments and
agreements set forth in this First Amendment, the Agreement shall remain in full
force and effect without modification.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this First Amendment to be
signed as of the date first above written.

 

SELLER: CYPRESS PROPERTIES I, LLC, a South Carolina limited liability company
By:  

/s/ Ted Siachos

Its Managing Member CYPRESS PROPERTIES II, LLC a South Carolina limited
liability company By:  

/s/ Ted Siachos

Its Managing Member M & T ENTERPRISES, INC. By:  

/s/ Ted Siachos

Its President PURCHASER: WHEELER INTERESTS, LLC. a Virginia limited liability
company By:  

/s/ Jon S. Wheeler

Its:   Managing Member